NEWMAN, Circuit Judge,
concurring in the judgment.
This is not the first case in which an infant’s death shortly after the administration of DPT vaccine has been held by this court to be uncompensable because the cause of death was medically “unknown”. To that extent the holding of the panel majority is in accord with our precedent, and therefore I must concur in the judgment. However, I believe that this court has placed too facile a gloss on the analysis, and in so doing has incorrectly applied the statute.
Lacey Marie Hellebrand died no less than seven and no more than fifteen hours after the administration of the DPT vaccine. The time of her death is not known with greater precision. She was previously healthy, and no cause of death was diagnosed. She was not observed during death, and it is not known whether she experienced hypotonic-hyporesponsive collapse (HHE) or any other Table injury before death. The Court of Federal Claims, relying on the General Rule of § 2113(a),1 found that the requirements of the statute were met.
There is no dispute as to any of the facts. There was no evidence that Lacey’s death was due to any factor “unrelated to the administration of the vaccine”. § 2113(a)(1)(B). It is a leap of logic to conclude that there was no injury, whatever the cause, when there occurred the most dramatic of injuries: death. The fact of death establishes, beyond debate, that something went wrong with the life processes; in this case an undiagnosed something that was of absolutely certain occurrence.
Because Lacey was not seen while dying, HHE can not be proved, for it apparently leaves no markers for autopsy. However, in this case there were only a few hours between vaccine administration and death, and there was a total absence of evidence of any cause of death other than the vaccine. It is obvious that not all “temporal relationships” between vaccination and death are of equal probative strength. The special master erred in so holding and thereby refusing to consider the closeness or distance in time between the administration of the vaccine to Lacey and her death.. A death that follows soon after administration of the vaccine, absent any discernible illness or other cause, weighs on the side of causation, the probative value depending on the elapsed time before death occurred and all other relevant evidence concerning the infant, its prior condition, any observed behavior, and other relevant information.
When an infant dies, it must be established by a preponderance of the evidence that the cause was the administration of the vaccine. 42 U.S.C. §§ 300aa-ll, 13(a)(1)(B). When a Table injury is observed, the cause is presumed. But it is not required that the infant have suffered a Table injury. What is required is that the death was due to the vaccine.
The statutory intent is to provide compensation when it is more likely than not that the vaccine was the culprit. See 42 U.S.C. § 300aa-13(a). The fact that a physician at the time was unable to diagnose the cause of death does not of itself defeat compensation. The appropriate analysis is to determine whether, on the particular facts of the case, *1573the probability of cause and effect is such that it is more likely than not that the administration of the vaccine caused the death.
With the aid of statistical analysis it is possible to ascertain where the preponderance lies. The probability that an unvacci-nated child of Lacey’s age will suffer an unexplained death during any given period can be calculated, as can the probability that a child will die within a given time after inoculation. Applying standard techniques of medical statistics, it can readily be determined whether it is more likely than not that the death was caused by the vaccine. Such statistical evidence must be considered, along with all other relevant evidence. When as here the medical experts did not agree as to the cause of death, the methods of probability analysis can aid the decisionmaker in ascertaining whether the statutory requirement of causation has been met. Thus I would remand for determination, by statistical analysis of the relevant data, whether it was more likely than not that this particular undiagnosed infant death was due to the administration of the vaccine.

. 42 U.S.C. § 300aa-13(a) General Rule
(1) Compensation shall be awarded under the Program to a petitioner if the special master or court finds on the record as a whole—
(A) that the petitioner has demonstrated by a preponderance of the evidence the matters required in the petition by section 300aa-l 1(c)(1) of this title, and
(B) that there is not a preponderance of the evidence that the illness, disability, injury, condition, or death described in the petition is due to factors unrelated to the administration of the vaccine described in the petition.